Case 1:18-cr-03323-JCH Document 2 Filed 10/11/18 Paget @f i »-

UNIVER STATES DISTRICT COURT
ALS. CROUE, NEW MEXICO

IN THE UNITED STATES DISTRICT COURT OCT 11 2018

FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA, )
3 Ik BB 223
Plaintiff, ) CRIMINAL NO.
)
VS. )
) 18 U.S.C. §§ 1153 and 1111: Second
JANSEN PESHLAKATI, a.k.a. ) Degree Murder.
“Jensen Peshlakai,” )
)
Defendant. )
INDICTMENT
The Grand Jury charges:

On or about July 13, 2018, in Indian Country, in San Juan County, in the District of New
Mexico, the defendant, JANSEN PESHLAKAT, an Indian, unlawfully killed John Doe with
malice aforethought.

In violation of 18 U.S.C. §§ 1153 and 1111.

A TRUE BILL:

/s/
FOREPERSON OF THE GRAND JURY

SV

Assistant United States Attorney

10/2/2018 10:09 AM

 
